Appeal from the Court of Probate. Warren and Eliot, moved that the appeal be dismissed, because a bond to prosecute it to effect, had not been “ given and filed in the probate office by the appellant,” as required by St. 1817, c. 190, § 7. A bond was filed, executed by Howard Lothrop and John Torrey, conditioned that the appellant should prosecute the appeal, but it was not given in his name, nor did it appear that Lothrop and Torrey were his attorneys, nor did they profess to bind him, but themselves ; and the Court held that the bond was not in compliance with the statute, and dismissed the appeal. [By Revised Stat. c. 83, § 32 et seq., no bond is required.]
Coffin and Clifford, for the appellant.